Opinion filed April 23, 2021




                                        In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-20-00071-CV
                                   __________

                    LANCE WALTER KING, Appellant
                                           V.
                        BRIA ALEXIS KING, Appellee


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM66022


                      MEMORANDUM OPINION
       The brief of Appellant, Lance Walter King, was originally due to be filed in
this court on or before November 23, 2020. After granting two extensions of time
in which to file the brief, we issued an order on March 18, 2021, in which we directed
Appellant to file his appellate brief in this court on or before Thursday, April 1, 2021.
We informed Appellant that, if his brief was not filed in this court by that date, “this
appeal will be dismissed for want of prosecution.” See TEX. R. APP. P. 38.8(a)(1),
42.3(b), (c).
      As of this date, Appellant has not filed a brief, nor has he requested another
extension of time in which to file his brief. Based upon Appellant’s failure to
prosecute this appeal in a timely manner, we conclude that this appeal should be
dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      Accordingly, we dismiss this appeal for want of prosecution.


                                                    PER CURIAM


April 23, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2